 



Exhibit 10.14
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
     THIS AGREEMENT, made and entered into as of the ___th day of ___, 2007, by
and between Pentair, Inc., a Minnesota corporation (hereinafter referred to as
the “Company”), and ___ (hereinafter referred to as the “Executive”).
W I T N E S S E T H
     WHEREAS, the Executive is employed by the Company and/or a subsidiary of
the Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
     WHEREAS, the Company desires to continue to attract and retain dedicated
and skilled management employees in a period of industry consolidation,
consistent with achieving the best possible value for its shareholders in any
change in control of the Company;
     WHEREAS, the Company recognizes that circumstances may arise in which a
change in control of the Company occurs, through acquisition or otherwise,
thereby causing a potential conflict of interest between the Company’s needs for
the Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
     WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable economic
security, as provided in this Agreement, against altered conditions of
employment which could result from any such change in control or acquisition;
     WHEREAS, the Executive possesses intimate knowledge of the business and
affairs of the Company and has acquired certain confidential information and
data with respect to the Company; and
     WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:

  1.   Definitions.     (a)   Accrued Benefits. The Executive’s “Accrued
Benefits” shall include the following amounts, payable as described herein:
(i) all base salary for the time period ending with the Termination Date;
(ii) reimbursement for any and all monies advanced in connection with the

 



--------------------------------------------------------------------------------



 



      Executive’s employment for reasonable and necessary expenses incurred by
the Executive on behalf of the Employer for the time period ending with the
Termination Date; (iii) any and all other cash earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plan then in effect; (iv) notwithstanding any provision of any
bonus or incentive compensation plan applicable to the Executive, a lump sum
amount, in cash, equal to the sum of (A) any bonus or incentive compensation
that has been allocated or awarded to the Executive for a fiscal year or other
measuring period under the plan that ends prior to the Termination Date but has
not yet been paid (pursuant to Section 5(f) or otherwise) and (B) a pro rata
portion to the Termination Date of the aggregate value of all contingent bonus
or incentive compensation awards to the Executive for all uncompleted periods
under the plan calculated as to each such award as if the Goals with respect to
such bonus or incentive compensation award had been attained reduced by any
amounts paid to the Executive pursuant to Section(b)(iii) and Section 3(b)(iv)
under the plan for the fiscal year in which the Termination Date occurs; and
(v) all other payments and benefits to which the Executive (or in the event of
the Executive’s death, the Executive’s surviving spouse or other beneficiary)
may be entitled on the Termination Date as compensatory fringe benefits or under
the terms of any benefit plan of the Employer, excluding severance payments
under any Employer severance policy, practice or agreement in effect on the
Termination Date. Payment of Accrued Benefits shall be made promptly in
accordance with the Company’s prevailing practice with respect to clauses (i)
and (ii) or, with respect to clauses (iii), (iv) and (v), pursuant to the terms
of the benefit plan or practice establishing such benefits.     (b)   Act. The
term “Act” means the Securities Exchange Act of 1934, as amended.     (c)  
Affiliate and Associate. The terms “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule l2b-2 of the General Rules
and Regulations under the Act.     (d)   Annual Cash Compensation. The term
“Annual Cash Compensation” shall mean the sum of (i) the Executive’s Annual Base
Salary (determined as of the time of the Change in Control of the Company or, if
higher, immediately prior to the date the Notice of Termination is given) plus
(ii) an amount equal to the greater of the Executive’s annual incentive target
bonus for the fiscal year in which the Termination Date occurs or the annual
incentive bonus the Executive received for the fiscal year prior to the Change
in Control of the Company (the aggregate amount set forth in clause (i) and
clause (ii) shall hereafter be referred to as the “Annual Cash Compensation”),  
  (e)   Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner”
of any securities:

  (i)   which such Person or any of such Person’s Affiliates or Associates has
the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise; provided, however, that a Person
shall not be deemed the Beneficial Owner of, or to beneficially own,
(A) securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the

 



--------------------------------------------------------------------------------



 



      terms of the Company’s Rights Agreement, dated as of December 10, 2004,
between the Company and Wells Fargo Bank, N.A., as amended from time to time (or
any successor to such Rights Agreement), at any time before the issuance of such
securities;     (ii)   which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
clause (ii) as a result of an agreement, arrangement or understanding to vote
such security if the agreement, arrangement or understanding: (A) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or     (iii)   which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (ii) above) or disposing of any voting securities of the Company.

  (f)   Cause. “Cause” for termination by the Employer of the Executive’s
employment in connection with a Change in Control of the Company shall be
limited to (i) the engaging by the Executive in intentional conduct that the
Company establishes, by clear and convincing evidence, has caused demonstrable
and serious financial injury to the Employer, as evidenced by a determination in
a binding and final judgment, order or decree of a court or administrative
agency of competent jurisdiction, in effect after exhaustion or lapse of all
rights of appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal); or
(iii) continuing willful and unreasonable refusal by the Executive to perform
the Executive’s duties or responsibilities (unless significantly changed without
the Executive’s consent).     (g)   Change in Control of the Company. A “Change
in Control of the Company” shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred:

  (i)   any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any

 



--------------------------------------------------------------------------------



 



      securities acquired directly from the Company or its Affiliates after
February 12, 2007, pursuant to express authorization by the Board that refers to
this exception) representing 30% or more of either the then outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then outstanding voting securities; or     (ii)   the following individuals
cease for any reason to constitute a majority of the number of directors of the
Company then serving: (A) individuals who, on February 12, 2007 constituted the
Board and (B) any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Act) whose appointment or election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on February 12, 2007, or whose appointment, election or nomination for
election was previously so approved (collectively the “Continuing Directors”);
provided, however, that individuals who are appointed to the Board pursuant to
or in accordance with the terms of an agreement relating to a merger,
consolidation, or share exchange involving the Company (or any direct or
indirect subsidiary of the Company) shall not be Continuing Directors for
purposes of this Agreement until after such individuals are first nominated for
election by a vote of at least two-thirds (2/3) of the then Continuing Directors
and are thereafter elected as directors by the shareholders of the Company at a
meeting of shareholders held following consummation of such merger,
consolidation, or share exchange; and, provided further, that in the event the
failure of any such persons appointed to the Board to be Continuing Directors
results in a Change in Control of the Company, the subsequent qualification of
such persons as Continuing Directors shall not alter the fact that a Change in
Control of the Company occurred; or     (iii)   the consummation of a merger,
consolidation or share exchange of the Company with any other corporation or the
issuance of voting securities of the Company in connection with a merger,
consolidation or share exchange of the Company (or any direct or indirect
subsidiary of the Company), in each case, which requires approval of the
shareholders of the Company, other than (A) a merger, consolidation or share
exchange which would result in the voting securities of the Company outstanding
immediately prior to such merger, consolidation or share exchange continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger,
consolidation or share exchange, or (B) a merger, consolidation or share
exchange effected to implement a recapitalization of the Company (or similar
transaction) in which no Person (other than an Excluded Person) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after February 12, 2007,
pursuant to express authorization by the Board that refers to this exception)
representing 30% or more of

 



--------------------------------------------------------------------------------



 



      either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or  
  (iv)   the consummation of a plan of complete liquidation or dissolution of
the Company or a sale or disposition by the Company of all or substantially all
of the Company’s assets (in one transaction or a series of related transactions
within any period of 24 consecutive months), in each case, which requires
approval of the shareholders of the Company, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.

  (h)   Code. The term “Code” means the Internal Revenue Code of 1986, including
any amendments thereto or successor tax codes thereof.     (i)   Covered
Termination. Subject to Section 2(b), the term “Covered Termination” means any
termination of the Executive’s employment during the Employment Period where the
Termination Date or the date Notice of Termination is delivered is any date
prior to the end of the Employment Period.     (j)   Employment Period. Subject
to Section 2(b), the term “Employment Period” means a period commencing on the
date of a Change in Control of the Company, and ending at 11:59 p.m. Central
Time on the earlier of the second anniversary of such date or the Executive’s
Normal Retirement Date.     (k)   Good Reason. The Executive shall have “Good
Reason” for termination of employment in connection with a Change in Control of
the Company in the event of:

  (i)   any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3, Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies promptly after
receipt of notice thereof given by the Executive;     (ii)   any reduction in
the Executive’s base salary, percentage of base salary available as incentive
compensation or bonus opportunity or benefits, in each case relative to those
most favorable to the Executive in effect at any time during the 180-day period
prior to the Change in Control of the Company or, to the extent more favorable
to the Executive, those in effect at any time during the Employment Period;

 



--------------------------------------------------------------------------------



 



  (iii)   the removal of the Executive from, or any failure to reelect or
reappoint the Executive to, any of the positions held with the Employer on the
date of the Change in Control of the Company or any other positions with the
Employer to which the Executive shall thereafter be elected, appointed or
assigned, except in the event that such removal or failure to reelect or
reappoint relates to the termination by the Employer of the Executive’s
employment for Cause or by reason of disability pursuant to Section 12;     (iv)
  a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Employer relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;     (v)   the relocation of the
Executive’s principal place of employment to a location more than 50 miles from
the Executive’s principal place of employment on the date 180 days prior to the
Change in Control of the Company;     (vi)   the Employer requires the Executive
to travel on Employer business 20% in excess of the average number of days per
month the Executive was required to travel during the 180-day period prior to
the Change in Control of the Company;     (vii)   failure by the Company to
obtain the Agreement referred to in Section 17(a) as provided therein.

  (l)   Normal Retirement Date. The term “Normal Retirement Date” means “Normal
Retirement Date” as defined in the primary qualified defined benefit pension
plan applicable to the Executive, or any successor plan, as in effect on the
date of the Change in Control of the Company.     (m)   Person. The term
“Person” shall mean any individual, firm, partnership, corporation or other
entity, including any successor (by merger or otherwise) of such entity, or a
group of any of the foregoing acting in concert.     (n)   Termination Date.
Except as otherwise provided in Section 2(b), Section 10(b), and Section 17(a),
the term “Termination Date” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of death; (ii) if the Executive’s
employment is terminated by reason of voluntary early retirement, as agreed in
writing by the Employer and the Executive, the date of such early retirement
which is set forth in such written agreement; (iii) if the Executive’s
employment is terminated for purposes of this Agreement by reason of disability
pursuant to Section 12, the earlier of thirty days after the Notice of
Termination is given or one day

 



--------------------------------------------------------------------------------



 



      prior to the end of the Employment Period; (iv) if the Executive’s
employment is terminated by the Executive voluntarily (other than for Good
Reason), the date the Notice of Termination is given; and (v) if the Executive’s
employment is terminated by the Employer (other than by reason of disability
pursuant to Section 12) or by the Executive for Good Reason, the earlier of
thirty days after the Notice of Termination is given or one day prior to the end
of the Employment Period. Notwithstanding the foregoing,

      (A) If termination is for Cause pursuant to Section 1(f)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such thirty-day or shorter period,
then the Executive’s employment hereunder shall continue as if the Employer had
not delivered its Notice of Termination.         (B) If the Executive shall in
good faith give a Notice of Termination for Good Reason and the Employer
notifies the Executive that a dispute exists concerning the termination within
the fifteen-day period following receipt thereof, then the Executive may elect
to continue his or her employment during such dispute and the Termination Date
shall be determined under this paragraph. If the Executive so elects and it is
thereafter determined that Good Reason did exist, the Termination Date shall be
the earliest of (1) the date on which the dispute is finally determined, either
(x) by mutual written agreement of the parties or (y) in accordance with
Section 22, (2) the date of the Executive’s death or (3) one day prior to the
end of the Employment Period. If the Executive so elects and it is thereafter
determined that Good Reason did not exist, then the employment of the Executive
hereunder shall continue after such determination as if the Executive had not
delivered the Notice of Termination asserting Good Reason and there shall be no
Termination Date arising out of such Notice. In either case, this Agreement
continues, until the Termination Date, if any, as if the Executive had not
delivered the Notice of Termination except that, if it is finally determined
that Good Reason did exist, the Executive shall in no case be denied the
benefits described in Section 9 (including a Termination Payment) based on
events occurring after the Executive delivered his Notice of Termination.      
  (C) Except as provided in Section 1(n)(B), if the party receiving the Notice
of Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date fifteen days after the Notice of
Termination is given or one day prior to the end of the Employment Period and
(2) if delivered by the Company, the Company will be deemed to have terminated
the Executive other than by reason of death, disability or Cause.

  2.   Termination or Cancellation Prior to Change in Control.     (a)   Subject
to Section 2(b), the Employer and the Executive shall each retain the right to
terminate the employment of the Executive at any time prior to a Change in
Control of the

 



--------------------------------------------------------------------------------



 



      Company. Subject to Section 2(b), in the event that prior to a Change in
Control of the Company (i) the Executive’s employment is terminated or (ii) as
determined in writing by the Compensation Committee of the Board of Directors of
the Company in its sole discretion, the Executive’s authority, powers,
functions, duties, responsibilities or pay grade are materially reduced, this
Agreement shall be terminated and cancelled and of no further force and effect,
and any and all rights and obligations of the parties hereunder shall cease.    
(b)   Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Executive’s employment with the
Employer is terminated (other than a termination due to the Executive’s death or
as a result of the Executive’s disability) during the period of 180 days prior
to the date on which the Change in Control of the Company occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then for all purposes of this Agreement such termination of employment shall be
deemed a “Covered Termination,” “Notice of Termination” shall be deemed to have
been given, and the “Employment Period” shall be deemed to have begun on the
date of such termination which shall be deemed to be the “Termination Date” and
the date of the Change of Control of the Company for purposes of this Agreement.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Executive’s authority, powers,
functions, duties, responsibilities or pay grade were reduced pursuant to
Section 2(a)(ii) during the period of 180 days prior to the date on which the
Change in Control of the Company occurs, and if it is reasonably demonstrated by
the Executive that such reduction in authority, powers, functions, duties,
responsibilities or pay grade (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control of the Company
or (ii) otherwise arose in connection with or in anticipation of a Change in
Control of the Company, then the termination and cancellation of this Agreement
pursuant to Section 2(a) shall be deemed null and void, this Agreement shall be
deemed to remain in full force and effect with any and all rights and
obligations of the parties hereunder continuing and such reduction in authority,
powers, functions, duties, responsibilities or pay grade shall be considered
“Good Reason” for the Executive to terminate employment in connection with a
Change in Control of the Company.     3.   Employment Period; Vesting and
Payment of Certain Benefits.     (a)   If a Change in Control of the Company
occurs when the Executive is employed by the Employer, the Employer will
continue thereafter to employ the Executive during the Employment Period, and
the Executive will remain in the employ of the Employer in accordance with and
subject to the terms and provisions of this Agreement. Any termination of the
Executive’s employment during the Employment Period, whether by the Company or
the Employer, shall be deemed a termination by the Company for purposes of this
Agreement.     (b)   If a Change in Control of the Company occurs when the
Executive is employed by the Employer, (i) the Company shall cause all
restrictions on restricted stock awards made to the Executive prior to the
Change in Control of the Company to lapse such that the Executive is fully and
immediately vested in the Executive’s restricted stock upon such a Change in
Control of the Company; (ii) the Company shall cause all stock options granted
to the Executive prior to the Change in Control of the Company pursuant to the
Company’s stock option plan(s) to be fully and immediately vested upon such a
Change in Control of the Company; (iii) the Company

 



--------------------------------------------------------------------------------



 



      shall cause all incentive compensation units and performance awards
granted to the Executive pursuant to any long-term incentive plan maintained by
the Company to be paid to the Executive within ten (10) business days after the
Change in Control of the Company (A) at one-third (1/3) of target, if the award
cycle has been in effect less than twelve (12) months, (B) at two thirds (2/3)
of the then current value pursuant to such plan, if the award cycle has been in
effect twelve (12) or more months but less than twenty-four (24) months, and
(C) at the then current value pursuant to such plan, if the award cycle has been
in effect twenty-four (24) or more months, in each case as if all performance or
incentive requirements and periods had been satisfied; and (iv) the Company
shall pay to the Executive within ten (10) business days after the Change in
Control of the Company an amount equal to the Executive’s annual incentive
target bonus for the fiscal year in which the Change in Control of the Company
occurs.     4.   Duties. During the Employment Period, the Executive shall, in
the same capacities and positions held by the Executive at the time of the
Change in Control of the Company or in such other capacities and positions as
may be agreed to by the Employer and the Executive in writing, devote the
Executive’s best efforts and all of the Executive’s business time, attention and
skill to the business and affairs of the Employer, as such business and affairs
now exist and as they may hereafter be conducted.     5.   Compensation. During
the Employment Period, the Executive shall be compensated as follows:     (a)  
The Executive shall receive, at reasonable intervals (but not less often than
monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, annual base salary at
the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive,
include the current receipt by the Executive of any amounts which, prior to the
Change in Control of the Company, the Executive had elected to defer, whether
such compensation is deferred under Section 401(k) of the Code or otherwise),
subject to adjustment as hereinafter provided in Section 6 (such salary amount
as adjusted upward from time to time is hereafter referred to as the “Annual
Base Salary”).     (b)   The Executive shall receive fringe benefits at least
equal in value to the highest value of such benefits provided for the Executive
at any time during the 180-day period immediately prior to the Change in Control
of the Company or, if more favorable to the Executive, those provided generally
at any time during the Employment Period to any executives of the Employer of
comparable status and position to the Executive; and shall be reimbursed, at
such intervals and in accordance with such standard policies that are most
favorable to the Executive that were in effect at any time during the 180-day
period immediately prior to the Change in Control of the Company, for any and
all monies advanced in connection with the Executive’s employment for reasonable
and necessary expenses incurred by the Executive on behalf of the Employer,
including travel expenses.     (c)   The Executive and/or the Executive’s
family, as the case may be, shall be included, to the extent eligible thereunder
(which eligibility shall not be conditioned on the Executive’s salary grade or
on any other requirement which excludes persons of comparable status to

 



--------------------------------------------------------------------------------



 



      the Executive unless such exclusion was in effect for such plan or an
equivalent plan at any time during the 180-day period immediately prior to the
Change in Control of the Company), in any and all plans providing benefits for
the Employer’s salaried employees in general, including but not limited to group
life insurance, hospitalization, medical, dental, profit sharing and stock bonus
plans; provided, that, (i) in no event shall the aggregate level of benefits
under such plans in which the Executive is included be less than the aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(c) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company and
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate level of benefits under plans of the type referred to in this
Section 5(c) provided at any time after the Change in Control of the Company to
any executive of the Employer of comparable status and position to the
Executive.     (d)   The Executive shall annually be entitled to not less than
the amount of paid vacation and not fewer than the highest number of paid
holidays to which the Executive was entitled annually at any time during the
180-day period immediately prior to the Change in Control of the Company or such
greater amount of paid vacation and number of paid holidays as may be made
available annually to other executives of the Employer of comparable status and
position to the Executive at any time during the Employment Period.     (e)  
The Executive shall be included in all plans providing additional benefits to
executives of the Employer of comparable status and position to the Executive,
including but not limited to deferred compensation, split-dollar life insurance,
supplemental retirement, stock option, stock appreciation, stock bonus and
similar or comparable plans; provided, that, (i) in no event shall the aggregate
level of benefits under such plans be less than the highest aggregate level of
benefits under plans of the Employer of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company;
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate levels of benefits under plans of the type referred to in
this Section 5(e) provided at any time after the Change in Control of the
Company to any executive of the Employer comparable in status and position to
the Executive; and (iii) the Employer’s obligation to include the Executive in
bonus or incentive compensation plans shall be determined by Section 5(f).    
(f)   To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in a bonus plan of the Employer which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than 200% of the Executive’s target award provided in such Company Bonus
Plan (such bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals are not achieved such that the entire Targeted Bonus is not
payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal to a
portion of the Targeted Bonus reasonably related to that portion of the Goals
which were achieved. Payment of the Bonus Amount shall not be

 



--------------------------------------------------------------------------------



 



      affected by any circumstance occurring subsequent to the end of the
Employment Period, including termination of the Executive’s employment.     6.  
Annual Compensation Adjustments. During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually, the contributions of the Executive to the Company,
and in accordance with the Company’s practice prior to the Change in Control of
the Company, due consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, at least annually, (a) commensurate with
increases generally given to other executives of the Company of comparable
status and position to the Executive, and (b) as the scope of the Company’s
operations or the Executive’s duties expand.     7.   Termination For Cause or
Without Good Reason. If there is a Covered Termination for Cause or due to the
Executive’s voluntarily terminating his or her employment other than for Good
Reason (any such terminations to be subject to the procedures set forth in
Section 13), then the Executive shall be entitled to receive only Accrued
Benefits.     8.   Termination Giving Rise to a Termination Payment. If there is
a Covered Termination by the Executive for Good Reason, or by the Company other
than by reason of (i) death, (ii) disability pursuant to Section 12, or
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13), then the Executive shall be entitled to receive, and the Company
shall promptly pay, Accrued Benefits and, in lieu of further base salary for
periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Executive set forth in
Section 14(a), the Termination Payment pursuant to Section 9(a).     9.  
Payments Upon Termination.     (a)   Termination Payment. The “Termination
Payment” shall be an amount equal to the Annual Cash Compensation times two and
one-half (2 1/2 ). The Termination Payment shall be paid to the Executive in
cash equivalent ten (10) business days after the Termination Date. Such lump sum
payment shall not be reduced by any present value or similar factor, and the
Executive shall not be required to mitigate the amount of the Termination
Payment by securing other employment or otherwise, nor will such Termination
Payment be reduced by reason of the Executive securing other employment or for
any other reason. The Termination Payment shall be in lieu of, and acceptance by
the Executive of the Termination Payment shall constitute the Executive’s
release of any rights of the Executive to, any other cash severance payments
under any Company severance policy, practice or agreement.     (b)   Certain
Additional Payments by the Company.

  (i)   Notwithstanding any other provision of this Agreement, if any portion of
the Termination Payment or any other payment under this Agreement, or under any
other agreement with or plan of the Employer (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in
Section 280G of the Code (or any successor provision), then the Company shall
pay the Executive an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive after deduction of any excise tax imposed
under Section 4999 of the Code (or any successor provision) and any interest
charges or penalties in respect of the imposition of such excise tax
(collectively, the “Excise Tax”) (but not

 



--------------------------------------------------------------------------------



 



      any federal, state or local income tax, or employment tax) on the Total
Payments, and any federal, state and local income tax, employment tax, and
excise tax upon the payment provided for by this Section 9(b)(i), shall be equal
to the Total Payments. For purposes of determining the amount of the Gross-Up
Payment, the Executive shall be deemed to pay federal income tax and employment
taxes at the highest marginal rate of federal income and employment taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date the
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes.
Notwithstanding the foregoing, if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Total Payments would not be subject
to the Excise Tax if the Total Payments were reduced by an amount that is less
than 10% of the Total Payments that would be treated as “parachute payments”
under Section 280G of the Code (or any successor provision), then the amounts
payable to the Executive under this Agreement shall be reduced (but not below
zero) to the maximum amount that could be paid to the Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be
made to the Executive. For purposes of reducing the Total Payments to the Safe
Harbor Cap, only amounts payable under this Agreement (and no other Total
Payments) shall be reduced. If the reduction of the amounts payable hereunder
would not result in a reduction of the Total Payments to the Safe Harbor Cap, no
amounts payable under this Agreement shall be reduced pursuant to this
provision.     (ii)   For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code (or any successor provision) and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with
Section 1274(b)(2) of the Code (or any successor provision). Promptly following
a Covered Termination or notice by the Company to the Executive of its belief
that there is a payment or benefit due the Executive which will result in an
“excess parachute payment” as defined in Section 280G of the Code (or any
successor provision), the Executive and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and reasonably acceptable to the Executive (which may be
regular outside counsel to the Company), which opinion sets forth (A) the amount
of the Base Period Income, (B) the amount and present value of Total Payments,
(C) the amount and present value of any excess parachute payments, and (D) the
amount of any Gross-Up Payment or the reduction of any Total Payments to the
Safe Harbor Cap, as the case may be. As used in this Agreement, the term “Base
Period Income” means an amount equal to the Executive’s “annualized includable
compensation for the base period” as defined in Section 280G(d)(1) of the Code.
For purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Section 280G(d)(3) and (4) of the Code (or any
successor provisions), which determination shall be evidenced in a certificate
of such auditors

 



--------------------------------------------------------------------------------



 



      addressed to the Company and the Executive. The opinion of National Tax
Counsel shall be addressed to the Company and the Executive and shall be binding
upon the Company and the Executive. If such National Tax Counsel so requests in
connection with the opinion required by this Section 9(b), the Executive and the
Company shall obtain, at the Company’s expense, and the National Tax Counsel may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Executive solely with respect to its status under Section 280G of the Code and
the regulations thereunder. Within five (5) days after the National Tax
Counsel’s opinion is received by the Company and the Executive, the Company
shall pay (or cause to be paid) or distribute (or cause to be distributed) to or
for the benefit of the Executive such amounts as are then due to the Executive
under this Agreement.     (iii)   In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the Total
Payments or Gross-Up Payment, a change is finally determined to be required in
the amount of taxes paid by the Executive, appropriate adjustments shall be made
under this Agreement such that the net amount which is payable to the Executive
after taking into account the provisions of Section 4999 of the Code (or any
successor provision) shall reflect the intent of the parties as expressed in
this Section 9, in the manner determined by the National Tax Counsel.     (iv)  
The Company agrees to bear all costs associated with, and to indemnify and hold
harmless, the National Tax Counsel of and from any and all claims, damages, and
expenses resulting from or relating to its determinations pursuant to this
Section 9(b), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

  (b)   Additional Benefits. If there is a Covered Termination and the Executive
is entitled to Accrued Benefits and the Termination Payment, then the Company
shall provide to the Executive the following additional benefits:

  (i)   The Executive shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Executive’s status with the Company immediately prior to the date of the Change
in Control of the Company (or, if higher, immediately prior to the termination
of the Executive’s employment), provided by a nationally recognized executive
placement firm selected by the Company; provided that the cost to the Company of
such services shall not exceed 10% of the Executive’s Annual Base Salary.    
(ii)   Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the same or
equivalent life insurance, hospitalization, medical and dental coverage as was
required hereunder with respect to the Executive immediately prior to the date
the Notice of Termination is given.

 



--------------------------------------------------------------------------------



 



  (iii)   The Company shall bear up to $15,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors engaged by the
Executive to advise the Executive as to matters relating to the computation of
benefits due and payable under this Section 9.     (iv)   The Company shall
cause the Executive to be fully and immediately vested in his accrued benefit
under the Pentair, Inc. 1999 Supplemental Executive Retirement Plan (“SERP”) and
the Pentair, Inc. Restoration Plan (“Restoration Plan”) or any successor plans
thereto (the “Plans”) (to the extent the Executive participates in the Plans)
and in any defined contribution retirement plan of the Employer. The amount of
Plan benefits shall be determined as if the Executive had completed additional
years of Benefit Service (as such term is defined in the Plans) equal to the
lesser of (A) three years or (B) the greater of (x) seven minus the years of
Benefit Service credited to such Executive under the Plans, determined without
regard to the terms of this Agreement, as of the end of the calendar year which
includes the date of the Change in Control of the Company, or (y) zero. In
addition, if the Executive is described in Appendix A to the SERP, the
additional benefit therein provided for the Executive shall be fully vested and
the amount of such additional benefit shall be no less than if the Executive had
continued in qualified employment through the end of the calendar year in which
he would attain age sixty-two. In addition, the Executive’s accrued benefit
under the Restoration Plan shall be appropriately increased by the value of the
Executive’s accrued benefit, if any, under the Company’s tax-qualified defined
benefit plan which is forfeited due to the Executive’s failure to become fully
vested thereunder.

  10.   Death.     (a)   Except as provided in Section 10(b), in the event of a
Covered Termination due to the Executive’s death, the Executive’s estate, heirs
and beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.     (b)   In the event the Executive dies after a Notice of
Termination is given (i) by the Company or (ii) by the Executive for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
benefits described in Section 10(a) and, subject to the provisions of this
Agreement, to such Termination Payment as the Executive would have been entitled
to had the Executive lived. For purposes of this Section 10(b), the Termination
Date shall be the earlier of thirty days following the giving of the Notice of
Termination, subject to extension pursuant to Section 1(n), or one day prior to
the end of the Employment Period.     11.   Retirement. If, during the
Employment Period, the Executive and the Employer shall execute an agreement
providing for the early retirement of the Executive from the Employer, or the
Executive shall otherwise give notice that he is voluntarily choosing to retire
early from the Employer, the Executive shall receive Accrued Benefits through
the Termination Date; provided, that if the Executive’s employment is terminated
by the Executive for Good Reason or by the Company other than by reason of
death, disability or Cause and the Executive also, in connection with such
termination, elects voluntary early retirement, the Executive shall also be
entitled to receive a Termination Payment pursuant to Section 8.

 



--------------------------------------------------------------------------------



 



  12.   Termination for Disability. If, during the Employment Period, as a
result of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.     13.   Termination Notice and Procedure. Any Covered
Termination by the Company or the Executive (other than a termination of the
Executive’s employment that is a Covered Termination by virtue of Section 2(b))
shall be communicated by a written notice of termination (“Notice of
Termination”) to the Executive, if such Notice is given by the Company, and to
the Company, if such Notice is given by the Executive, all in accordance with
the following procedures and those set forth in Section 23:     (a)   If such
termination is for disability, Cause or Good Reason, the Notice of Termination
shall indicate in reasonable detail the facts and circumstances alleged to
provide a basis for such termination.     (b)   Any Notice of Termination by the
Company shall have been approved, prior to the giving thereof to the Executive,
by a resolution duly adopted by a majority of the directors of the Company (or
any successor corporation) then in office.     (c)   If the Notice is given by
the Executive for Good Reason, the Executive may cease performing his duties
hereunder on or after the date fifteen days after the delivery of Notice of
Termination and shall in any event cease employment on the Termination Date. If
the Notice is given by the Company, then the Executive may cease performing his
duties hereunder on the date of receipt of the Notice of Termination, subject to
the Executive’s rights hereunder.     (d)   The Executive shall have thirty
days, or such longer period as the Company may determine to be appropriate, to
cure any conduct or act, if curable, alleged to provide grounds for termination
of the Executive’s employment for Cause under this Agreement pursuant to Section
1(f)(iii).     (e)   The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 23 written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within
fifteen days after receipt thereof; provided, however, that if the Executive’s
conduct or act alleged to provide grounds for termination by the Company for
Cause is curable, then such period shall be thirty days. After the expiration of
such period, the contents of the Notice of Termination shall become final and
not subject to dispute.

 



--------------------------------------------------------------------------------



 



  14.   Further Obligations of the Executive.     (a)   Competition. The
Executive agrees that, in the event of any Covered Termination where the
Executive is entitled to Accrued Benefits and the Termination Payment, the
Executive shall not, for a period expiring one year after the Termination Date,
without the prior written approval of the Company’s Board of Directors,
(i) solicit for employment an employee of the Company or its subsidiaries or
(ii) participate in the management of, be employed by or own any business
enterprise at a location within the United States that engages in substantial
competition with the Company or its subsidiaries, where such enterprise’s
revenues from any competitive activities amount to 10% or more of such
enterprise’s net revenues and sales for its most recently completed fiscal year;
provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.    
(b)   Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.     15.   Expenses and Interest. If,
after a Change in Control of the Company, (a) a dispute arises with respect to
the enforcement of the Executive’s rights under this Agreement or (b) any legal
or arbitration proceeding shall be brought to enforce or interpret any provision
contained herein or to recover damages for breach hereof, in either case so long
as the Executive is not acting in bad faith, then the Company shall reimburse
the Executive for any reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of the dispute, legal or arbitration
proceeding (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Executive calculated at the rate of interest
announced by U.S. Bank National Association, Minneapolis, Minnesota, from time
to time at its prime or base lending rate from the date that payments to him or
her should have been made under this Agreement. Within ten days after the
Executive’s written request therefor, the Company shall pay to the Executive, or
such other person or entity as the Executive may designate in writing to the
Company, the Executive’s reasonable Expenses in advance of the final disposition
or conclusion of any such dispute, legal or arbitration proceeding.     16.  
Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 15, all

 



--------------------------------------------------------------------------------



 



      amounts payable by the Company hereunder shall be paid without notice or
demand. Each and every payment made hereunder by the Company shall be final, and
the Company will not seek to recover all or any part of such payment from the
Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.     17.   Successors.     (a)   If the Company sells, assigns or
transfers all or substantially all of its business and assets to any Person or
if the Company merges into or consolidates or otherwise combines (where the
Company does not survive such combination) with any Person (any such event, a
“Sale of Business”), then the Company shall assign all of its right, title and
interest in this Agreement as of the date of such event to such Person, and the
Company shall cause such Person, by written agreement in form and substance
reasonably satisfactory to the Executive, to expressly assume and agree to
perform from and after the date of such assignment all of the terms, conditions
and provisions imposed by this Agreement upon the Company. Failure of the
Company to obtain such agreement prior to the effective date of such Sale of
Business shall be a breach of this Agreement constituting “Good Reason”
hereunder, except that for purposes of implementing the foregoing the date upon
which such Sale of Business becomes effective shall be deemed the Termination
Date. In case of such assignment by the Company and of assumption and agreement
by such Person, as used in this Agreement, “Company” shall thereafter mean such
Person which executes and delivers the agreement provided for in this Section 17
or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law, and this Agreement shall inure to the benefit of,
and be enforceable by, such Person. The Executive shall, in his or her
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company and the Company (as
so defined) in any action to enforce any rights of the Executive hereunder.
Except as provided in this Section 17(a), this Agreement shall not be assignable
by the Company. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company.     (b)   This Agreement and all rights
of the Executive shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators, heirs
and beneficiaries. All amounts payable to the Executive under Sections 3, 7, 8,
9, 10, 11, 12 and 15 if the Executive had lived shall be paid, in the event of
the Executive’s death, to the Executive’s estate, heirs and representatives;
provided, however, that the foregoing shall not be construed to modify any terms
of any benefit plan of the Employer, as such terms are in effect on the date of
the Change in Control of the Company, that expressly govern benefits under such
plan in the event of the Executive’s death.     18.   Severability. The
provisions of this Agreement shall be regarded as divisible, and if any of said
provisions or any part hereof are declared invalid or unenforceable by a court
of competent jurisdiction, the validity and enforceability of the remainder of
such provisions or parts hereof and the applicability thereof shall not be
affected thereby.     19.   Contents of Agreement; Waiver of Rights; Amendment.
This Agreement sets forth the entire understanding between the parties hereto
with respect to the subject matter hereof and shall supersede in all respects,
and the Executive hereby waives all rights under, any prior or other agreement
or understanding between the parties with respect to such subject matter,
including, but not limited to the Management Assurance Agreement between the
Company and the Executive. This

 



--------------------------------------------------------------------------------



 



      Agreement may not be amended or modified at any time except by written
instrument executed by the Company and the Executive.     20.   Withholding. The
Company shall be entitled to withhold from amounts to be paid to the Executive
hereunder any federal, state or local withholding or other taxes or charges
which it is from time to time required to withhold; provided, that the amount so
withheld shall not exceed the minimum amount required to be withheld by law. The
Company shall be entitled to rely on an opinion of the National Tax Counsel if
any question as to the amount or requirement of any such withholding shall
arise.     21.   Certain Rules of Construction. No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise. No draft of
this Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.     22.   Governing Law; Resolution of
Disputes. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the State of Minnesota.
Any dispute arising out of this Agreement shall, at the Executive’s election, be
determined by arbitration under the rules of the American Arbitration
Association then in effect (in which case both parties shall be bound by the
arbitration award) or by litigation. Whether the dispute is to be settled by
arbitration or litigation, the venue for the arbitration or litigation shall be
Minneapolis, Minnesota or, at the Executive’s election, if the Executive is not
then residing or working in the Minneapolis, Minnesota metropolitan area, in the
judicial district encompassing the city in which the Executive resides;
provided, that, if the Executive is not then residing in the United States, the
election of the Executive with respect to such venue shall be either
Minneapolis, Minnesota or in the judicial district encompassing that city in the
United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.     23.   Notice. Notices given pursuant to
this Agreement shall be in writing and, except as otherwise provided by
Section 13(d), shall be deemed given when actually received by the Executive or
actually received by the Company’s Secretary or any officer of the Company other
than the Executive. If mailed, such notices shall be mailed by United States
registered or certified mail, return receipt requested, addressee only, postage
prepaid, if to the Company, to Pentair, Inc., Attention: Secretary (or
President, if the Executive is then Secretary), 5500 Wayzata Blvd., Suite 800,
Golden Valley, Minnesota 55416, or if to the Executive, at the address set forth
below the Executive’s signature to this Agreement, or to such other address as
the party to be notified shall have theretofore given to the other party in
writing.     24.   No Waiver. No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 



--------------------------------------------------------------------------------



 



  25.   Headings. The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

              PENTAIR, INC.
        By:            Its:                           Attest:            Its:  
           

              EXECUTIVE:                                             Address:   
                        

 